Citation Nr: 0612788	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-31 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than November 17, 
1986 for the award of a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from January 1976 to March 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted entitlement to TDIU.


FINDINGS OF FACT

1.  The date of claim for TDIU was March 14, 2000.

2.  Entitlement to TDIU arose on November 17, 1986, the date 
on which the veteran was assigned a combined disability 
evaluation of 60 percent for one disability, and not earlier.


CONCLUSION OF LAW

Entitlement to an effective date earlier than November 17, 
1986 for a grant of entitlement to TDIU is not warranted. 38 
U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.155, 
3.400, 20.200, 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Because the August 2001 rating decision granted the veteran's 
TDIU claim, such claim is now substantiated.  As such, the VA 
no longer has any further duty to notify the appellant how to 
substantiate the TDIU claim.  Moreover, his filing of a 
notice of disagreement as to the effective date assigned for 
the TDIU award does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the assigned effective date triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
has been accomplished here, as will be discussed below.

The July 2003 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," 
set forth the relevant reguluations pertaining to the 
assignment of effective dates.  Therefore, the Board finds 
that the appellant has been informed of what was necessary to 
achieve an earlier effective date for the grant of TDIU.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and VA examination records.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.



Legal Criteria

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2005).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  38 
C.F.R. § 3.400(o)(2) (2005).  The Board finds that a claim of 
entitlement to TDIU is a claim for increased disability 
compensation.

The effective date of an award based on a claim reopened 
after final adjudication is the date of receipt of claim or 
the date the entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400(r).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The U.S. Court of Appeals for the Federal Circuit (CAFC), in 
Rodriguez, supra, pointed out that for purposes of 
establishing the requirements and procedures for seeking 
veterans' benefits, a claim, whether "formal" or "informal" 
must be "in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 38 
C.F.R. § 3.1(p) defines "claim," informal as well as formal, 
as a "communication in writing."

Further, the CAFC stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The CAFC also pointed out the 
provisions of 38 C.F.R. § 3.155(a) make clear that there is 
no set form that an informal written claim must take. All 
that is required is that the communication "indicat[e] an 
intent to apply for one or more benefits under the laws 
administered by the Department," and "identify the benefits 
sought."

Previous determinations on which an action was predicated 
will be accepted as correct in the absence of CUE.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision. 38 C.F.R. § 
3.105(a).

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.
For the purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology  or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatry, (4) multiple injuries incurred in 
action, (5) multiple disabilities incurred as a prisoner of 
war.  38 C.F.R. § 4.16(a) (2005).  It is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, extraschedular consideration is 
applicable for all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board will include a full statement as 
to the veteran's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16(b) 
(2005).

An appeal from a decision by an agency of original 
jurisdiction to the Board consists of a timely filed notice 
of disagreement and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (2005). Except in the case of simultaneously contested 
claims, a claimant or his representative must file a notice 
of disagreement with a determination by the agency of 
original jurisdiction within one year from the date that the 
agency mails notice of the determination to him.  Otherwise, 
that determination will become final. 
38 C.F.R. § 20.302(a) (2005).  If no notice of disagreement 
from a decision of an agency of original jurisdiction within 
the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed except as provided by regulations not inconsistent 
with law.  38 U.S.C.A. § 7105(c) (West 2002).

Applicable regulations provide that any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant or his duly 
authorized representative may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a) (2005).  The United States Court of Appeals for the 
Federal Circuit has held that 38 C.F.R. § 3.155(a) does not 
deal with or authorize oral informal claims.  Rodriguez v. 
West, 189 F.3d 1351, 1353-4 (1999).  The Federal Circuit 
stated that 38 C.F.R. § 3.1(p) defines "claim", informal as 
well as formal, as a "communication in writing" and when 38 
C.F.R. § 3.155(a) refers to "an informal claim", it 
necessarily incorporates the definition of that term in 38 
C.F.R. § 3.1(p) as a "communication in writing".

Legal Analysis

The veteran asserts that an effective date earlier than 
November 17, 1986 is warranted for the grant of TDIU.  
Specifically, he argues that he has only been able to obtain 
and/or maintain marginal employment since his March 1979 
discharge from service because of his service-connected low 
back disability.

The record reflects that the veteran is service-connected for 
right subcapsular bursitis, which has been assigned a 
noncompensable evaluation from September 28, 1982, as well as 
lumbar intervertebral disorder with low back pain, which has 
been assigned a 60 percent evaluation, from November 17, 
1986.  The record reflects that the RO, in the August 2001 
rating decision on appeal, determined that the veteran met 
the percentage requirements for TDIU on September 26, 1998, 
and granted entitlement to TDIU effective from that date.  
However, in a subsequent decision, in September 2002, the RO 
determined that the proper effective date was November 17, 
1986.

In terms of the date on which the veteran's claim for TDIU 
was filed, the record reflects that the veteran, in a 
November 1985 VA examination, indicated that he had not been 
gainfully employed since leaving military service, because of 
his back.  However, the record demonstrates that the veteran 
did not file a formal claim for TDIU until March 1994, which 
the RO, in June 1994 denied.  There is no evidence that the 
veteran appealed that decision.  Accordingly, the June 1994 
decision was a final denial.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302(a) (2005).  The veteran also filed a 
formal claim for TDIU in April 1999, which was again denied 
by the RO in July 1999.  The veteran also did not appeal this 
decision.  Again, because the veteran did not appeal the July 
1999 decision, it became final.  On March 14, 2000, the 
veteran again requested a TDIU.  The record demonstrates that 
the RO again denied entitlement to a TDIU by a rating 
decision in May 2001.  The veteran appealed that 
determination, and the subsequent August 2001 rating decision 
on appeal granted entitlement to TDIU effective from 
September 26, 1998.  Thereafter, a September 2002 rating 
decision granted the TDIU retroactively effective from 
November 17, 1986.  The Board finds that because the 
veteran's prior claims for TDIU were the subjects of final 
denials, the most recent claim for TDIU was March 14, 2000.  
However, as noted above, TDIU has been awarded effective from 
November 17, 1986.

Further, service connection has not been established for any 
disability prior to September 28, 1982.  As such, September 
28, 1982 was the earliest effective date available.  However, 
whether or not there is any evidence of record prior to 
November 17, 1986 which could serve as an informal claim, it 
must be remembered that the RO's final denials in June 1994 
and July 1999 preclude assignment of an earlier effective 
date.  Moreover, there is no contention of clear and 
unmistakable error (CUE) as to the June 1994 or July 1999 RO 
determinations, so as to invalidate those determinations and 
enable an earlier effective date.

Additionally, because entitlement to TDIU under 38 C.F.R. § 
4.16(a) did not arise until the veteran's combined disability 
rating for one disability was 60 percent, the Board finds 
that entitlement to TDIU did not arise earlier than November 
17, 1986, the date as of which the veteran was granted a 
combined evaluation for compensation of 60 percent for one 
disability.  Furthermore, the Board finds that entitlement to 
TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) did 
not arise prior to November 17, 1986, because prior to that 
date there was no finding or opinion by any treating or 
examining physician or any vocational expert that the 
veteran's service connected disabilities precluded him from 
obtaining and retaining substantially gainful employment, and 
so a referral of the veteran's claim for TDIU to the 
Director, Compensation and Pension Service, for 
extraschedular consideration was not in order.  See 38 C.F.R. 
§ 4.16(b) (2005).

For the reasons stated above, the Board concludes that the 
presently assigned November 17, 1986 effective date for the 
grant of TDIU is appropriate and there is no basis for an 
earlier effective date.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine does 
not apply.

ORDER

Entitlement to an effective date earlier than November 17, 
1986 for the award of a total disability rating based upon 
individual unemployability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


